Citation Nr: 0729915	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  03-14 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury of the left upper extremity.

2.  Entitlement to service connection for the residuals of an 
injury to the left side of the chest.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
September 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for the residuals of injuries of the left 
upper extremity and left side of the chest.  The Board 
remanded the claims for additional development in November 
2003 and October 2004.  In May 2004, the veteran testified 
before the Board at a hearing that was held at the RO.

The Judge before whom the veteran testified in May 2004 is no 
longer employed by the Board.  In June 2007 the veteran was 
informed of such and was offered an opportunity to have a 
hearing with another Veterans Law Judge.  The veteran did not 
respond within 60 days, and the Board thus assumes that he 
does not desire an additional hearing.  Accordingly, the 
Board will proceed with the consideration of his case.


FINDINGS OF FACT

1.  The veteran's left arm condition (mild carpal tunnel 
syndrome) first manifested many years after his separation 
from service and is unrelated to his period of service or to 
any incident therein.

2.  The veteran currently has postoperative residuals of the 
in-service excision of a hematoma from the left side of the 
chest, including a scar. 

CONCLUSIONS OF LAW

1.  Residuals of an injury to the left arm were not incurred 
in or aggravated by the veteran's active service.  
38 U.S.C.A. §§ 1131; 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (2006).

2.  Postoperative residuals (scar) of the excision of a 
hematoma from the left side of the chest were incurred in 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for some disorders, including 
arthritis and carpal tunnel syndrome, will be rebuttably 
presumed if manifested to a compensable degree within a year 
following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

A.  Left Arm

The veteran asserts that he injured his left arm in June 1980 
when a box full of canned goods fell from a shelf above him, 
hitting him in the left shoulder and left side of his chest.  
His service medical records confirm that he reported to sick 
call in June 1980 complaining of left shoulder pain which 
prohibited him from lifting objects.  He reported that he 
slept on his left shoulder.  Physical examination at that 
time revealed full range of motion of the left shoulder 
without pain.  No mention was made of the left side of his 
chest.  He was given pain medication and ordered back to 
duty.  The assessment was muscle spasm of the left shoulder.  
His service medical records do not otherwise reflect 
complaints of or treatment for left arm or shoulder pain.  A 
report of examination at separation from service is not of 
record.  As there were no further complaints related to the 
left arm or shoulder dated after June 1980, the Board finds 
that chronicity of a left arm condition in service is not 
established in this case.  38 C.F.R. § 3.303(b).  

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection of his 
current left arm condition.  38 C.F.R. § 3.303(b).  In May 
2004 testimony before the Board, the veteran reported that 
his left arm had begun hurting in approximately 1999.  The 
first post-service clinical evidence of a complaint of left 
arm pain is dated in August 1999.  At that time, the veteran 
had been referred for psychiatric evaluation secondary to 
back pain, and reported at that time that his left arm also 
hurt.  An examination of his left arm was not conducted.  
However, no tremors were noted at the time of the evaluation.  
The next report of left arm pain is dated in June 2002.  At 
that time the veteran complained of left arm and shoulder 
pain that had intermittently been present since 1983.  The 
pain had reportedly worsened in the past nine months.  There 
was no obvious swelling of the arm or shoulder noted.  X-ray 
examination of the left shoulder revealed no distinct bone or 
joint abnormality.  The impression was normal left shoulder.  
In August 2002, the veteran again complained of left shoulder 
pain.  He additionally noted that he had been experiencing 
tremors in his left arm.  He stated that when his left 
shoulder had been X-rayed his arm was internally rotated at 
the shoulder, increasing his pain.  Physical examination 
revealed good but painful range of motion of the left 
shoulder, with strength that was felt to be within normal 
limits.  He was noted to hold his left arm in an adducted 
position when he walked.  Additionally, he was noted to have 
a mild left deltoid atrophy compared to the right.  He had a 
positive cross arm maneuver, positive Hawkins sign, positive 
pain on compression of his acromioclavicular joint, and a 
positive empty can test.  It was not felt that he had a 
rotator cuff tear.  The impression was probable left rotator 
cuff strain versus acromioclavicular strain.  He was referred 
for occupational therapy.  However, the veteran stated that 
he would not be able to attend such a program.  He was 
accordingly given home exercise instructions and advised to 
follow up as needed.  An August 2002 letter from the 
veteran's private physician indicated that the veteran was 
receiving treatment for cervical brachial syndrome.

The veteran underwent VA examination of his left upper 
extremity in August 2002.  On examination in August 2002, the 
veteran complained of muscle spasms in the left arm and 
tremors in the left hand for the last 10 years.  On physical 
examination, the veteran was able to abduct his shoulder to 
30 degrees actively.  He stated he was unable to do any other 
range of motion of the left shoulder without extreme pain.  
There was mild tenderness of the left arm and left shoulder.  
There was no swelling noted.  He had minimal wasting of the 
left deltoid and left biceps muscles.  The examiner noted 
that a June 2002 X-ray of the veteran's left shoulder had 
been normal.  In an addendum to the examination, the examiner 
noted that a September 2002 MRI of the left shoulder, 
however, had revealed a trabecula compaction-type fracture of 
the superior glenoid rim without complication.  The diagnosis 
was pain in the left shoulder secondary to trabecula 
compaction-type fracture to the superior glenoid rim with 
moderate functional loss.  The examiner did not comment as to 
whether the veteran's left shoulder disability was related to 
any in-service injury.

The next record of a complaint of left arm pain is dated in 
February 2003.  Physical examination at that time revealed 
tenderness over the left shoulder.  It was felt that he might 
have a tear of the rotator cuff.  The veteran was referred to 
an orthopedic surgeon for additional evaluation.  In May 
2003, the veteran again complained of left arm pain.  He 
stated that he had not followed up with the orthopedic 
surgeon.  On follow up evaluation in November 2003, the 
veteran reported that he had been evaluated by the orthopedic 
surgeon, who had determined that surgery was not indicated.  
In February 2004, the veteran again reported that he was 
having trouble with his left arm.  As a result of the 
veteran's persistent complaints of left arm discomfort, the 
veteran was referred for a cardiovascular work-up, which had 
not revealed any abnormalities.  The veteran was noted to 
have slight tremors in the left upper extremity.  As a result 
of his tremors, he was scheduled for an NCV/EMG test for the 
left upper extremity.  Neurological evaluation of the left 
upper extremity in March 2004 revealed mild left carpal 
tunnel syndrome without evidence of denervation.  There was 
no evidence of left cervical radiculopathy.  Records dated in 
April 2004 show that the veteran had been prescribed 
Neurontin for his carpal tunnel syndrome, without success.  
The veteran was reportedly not interested in being on 
medication at that time.  

The veteran again underwent VA examination of his left upper 
extremity in January 2007.  In the January 2007 report of 
examination, the examiner noted that the veteran had 
undergone EMG testing in March 2004, which had revealed mild 
carpal tunnel syndrome of the left upper extremity, and no 
abnormalities of the cervical spine.  At the time of the 
January 2007 examination, the veteran complained of constant 
pain in the left side of his neck, and constant pain in the 
posterior and anterior aspects of his left shoulder radiating 
down his left upper extremity, resulting in numbness of the 
fingers of his left hand.  Physical examination of the left 
shoulder revealed flexion to 180 degrees, abduction to 180 
degrees, adduction to 50 degrees, external rotation to 85 
degrees, and internal rotation to 85 degrees, with pain, 
representing normal range of motion of the left shoulder.  
There was no spasm present in the left shoulder.  Deep tendon 
reflexes of both upper extremities were grade 4 at the 
biceps, triceps, and radial areas.  All major muscle groups 
of both upper extremities were graded at 5.  There was no 
dermatome loss of sensation in either upper extremity.  After 
repetitive use, there was no increased loss of left shoulder 
motion due to pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was a mildly positive Phalen sign of 
the left wrist and hand.  Tinel's sign was negative in this 
area.  No atrophy of the left upper extremity was noted.  
There was no tenderness over the left cubital tunnel.  X-ray 
examination revealed no abnormalities of the neck or left 
shoulder.  The diagnosis was mild left carpal tunnel 
syndrome.  A left shoulder disability was not diagnosed.  
After reviewing the veteran's claims file and conducting the 
examination, the examiner determined that it was less likely 
than not that his carpal tunnel syndrome was either caused or 
aggravated by the in-service injury.

While in June 2002 the veteran reported that he had 
experienced left shoulder discomfort since 1983, there are no 
records which reflect treatment for left arm or shoulder 
problems dated prior to August 1999, nearly 17 years after 
his separation from active service.  In view of the lengthy 
period without evidence of treatment, there is no evidence of 
a continuity of treatment, and this weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no clinical evidence of a chronic left 
arm or shoulder condition during the veteran's period of 
active service.  Following the June 1980 complaint, there are 
no further complaints of left arm or shoulder pain.  
Additionally, the January 2007 VA examiner found no current 
evidence of a left shoulder disability, the only complaint 
for which the veteran was specifically treated in service.  
The examiner additionally determined that it was less likely 
than not that the veteran's current diagnosis of mild carpal 
tunnel syndrome was related to the in-service injury.  
Significantly, there is no evidence of any finding to the 
contrary.  As there is no evidence of a current left shoulder 
disability that is related to service nor any evidence 
establishing a medical nexus between military service and the 
veteran's current left carpal tunnel syndrome, service 
connection for the residuals of an injury to the left upper 
extremity is not warranted.  Furthermore, although an MRI 
indicated a trabecula compaction-type fracture of the 
superior glenoid rim without complication, there is no 
evidence of record relating that disability to the veteran's 
service.

The Board has considered the veteran's assertions that his 
current left arm problems are related to his period of active 
service.  However, to the extent that the veteran relates his 
current problems to his service, his opinion are not 
probative.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles).

In sum, the weight of the credible evidence demonstrates that 
the veteran's left upper extremity problems first manifested 
many years after his period of active service and are not 
related to his active service or to any incident therein.  As 
the preponderance of the evidence is against the appellant's 
claim for service connection for the residuals of an injury 
of the left upper extremity, the "benefit of the doubt" rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Chest

The veteran asserts that he injured the left side of his 
chest in June 1980 when a box full of canned goods fell from 
a shelf above him, hitting him in the left shoulder and left 
side of his chest.  His service medical records confirm that 
he reported to sick call in August 1980 complaining of a 
productive cough and chest discomfort.  Physical examination 
revealed a large, non-tender knot on the left side of his 
chest.  The veteran reported that he had been hit in the area 
of the knot two months earlier.  X-ray examination of the 
chest was within normal limits.  The assessment was rule out 
chondritis versus degenerative joint disease.  He was advised 
to monitor the area over the next few weeks.  On follow up 
evaluation in September 1980 the veteran was observed to have 
a 40 millimeter cyst-like nodule, unchanged from previous 
examination.  Chest X-ray revealed findings of 
histoplasmosis.  He was referred for an internal medicine 
evaluation and for surgical evaluation.  On surgical 
evaluation in October 1980 the veteran reported that he had 
been hit on the left side of his chest by a box, after which 
he noted swelling and induration at the side of the injury 
which had not resolved.  There had been no additional trauma.  
Physical examination revealed a 2.5 by 2.5 centimeter firm 
rounded mass at the medial left fourth rib.  The assessment 
was probable hematoma.  The veteran was scheduled for a 
biopsy of the mass one week later.  The veteran underwent 
surgical removal of the hematoma in November 1980.  Later 
that month, the veteran complained of pain associated with 
the residual scar, which was noted to be a keloid scar on the 
anterior chest wall.  The final entry in the veteran's 
service medical records related to his chest injury is dated 
in June 1982.  At that time, the veteran reported to sick 
call with complaints of a painful mass in his left pectoral 
region.  It was noted that he had been treated for a hematoma 
secondary to trauma in the same region in the past.  Physical 
examination revealed an "L-shaped" slightly tender mass in 
the medial left pectoral region.  There was no axillary 
adenopathy.  The assessment was fibroma.  The veteran was 
advised to apply moist heat to the mass.  A report of 
examination at separation from service is not of record.  

The first post-service clinical evidence of record related to 
the chest is dated in August 2002, when the veteran underwent 
VA examination.  At that time, the veteran reported 
experiencing intermittent pain in the left side of his chest 
in the location where he had undergone the surgical removal 
of a traumatic hematoma in service.  Physical examination 
revealed a mild tenderness over the left chest.  There were 
no postural abnormalities or fixed deformities, and no 
atrophy or swelling of the chest muscles.  Similarly, no 
neurological abnormalities were noted.  The diagnosis was 
chronic pain on the left side of the chest secondary to the 
old injury with moderate functional loss.

The next clinical evidence reflecting complaints of chest 
pain is dated in January 2004.  At that time, the veteran 
reported that he was experiencing occasional chest pain in 
the area where the incision was made for the surgical removal 
of his hematoma during service.  He had sought emergency 
medical treatment due to this pain.  Cardiovascular work-up 
at that time had been negative.  Physical examination in 
January 2004 revealed slight sensitivity to touch on the 
incision.  The assessment was neuralgic chest pain, as the 
pain did not appear to be cardiovascular in origin, and the 
EKG was normal.  Physical examination on follow up in 
February 2004 revealed no changes.  In April 2004, the 
veteran again complained of pain and a twinging sensation on 
the left side of his chest.  This sensation was felt to be a 
neuralgic sensation related to the residuals of the incision 
on his chest.

The veteran again underwent VA examination of his chest in 
January 2007.  At that time, he was observed to have a well-
healed 4 centimeter, non-tender, post-operative scar over the 
left breast.  There was no chest wall deformity or 
tenderness.  

In this case, the veteran's service medical records clearly 
reflect that he underwent the surgical removal of a traumatic 
hematoma in the left side of his chest.  This hematoma was 
the result of a June 1980 injury in which a box fell on the 
veteran's chest.  His service-medical records additionally 
reflect that he complained of discomfort related to the post-
operative scar.  Post-service medical records demonstrate 
that the veteran has a 4 centimeter post-operative scar over 
the left breast.  Thus, at the very least, the veteran has 
current residuals of the in-service chest injury in the form 
of a 4 centimeter post-operative scar, for which he is 
entitled to service connection.  See Degmetich v. Brown, 104 
F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  With regard to whether the veteran is 
entitled to service connection for residuals aside from the 
post-operative scar, the Board finds that he is not because 
no other residuals are conclusively identified by the medical 
evidence of record.  While the record reflects that the 
veteran has complained of a neuralgia-type pain associated 
with the scar, there is no evidence dated after April 2004 
reflecting complaints of such pain, and on VA examination of 
the scar in January 2007, the scar was non-tender to the 
touch, and no neurological abnormalities were found.  Thus, 
it does not appear that there are any current neurological 
abnormalities associated with the post-operative scar for 
which service connection is warranted.  See Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (the first requirement for any 
service connection claim is evidence of a current 
disability).  

As the preponderance of the evidence is in favor of the 
claim, service connection for residuals of an injury to the 
left side of the chest, in the form of a post-operative scar, 
is warranted.  The benefit-of-the-doubt rule has been 
considered in making this decision. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2002, March 2003, 
February 2004, and November 2004; a rating decision in 
October 2002; and a statement of the case in May 2003.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the February 2007 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for the residuals of an injury of the left 
upper extremity is denied.

Service connection for the postoperative residuals (scar) of 
the excision of a hematoma form the left side of chest is 
granted.



____________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


